

116 HR 4542 IH: Nation’s Oldest Port National Heritage Area Act
U.S. House of Representatives
2019-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4542IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2019Mr. Rutherford (for himself, Mr. Waltz, and Mr. Lawson of Florida) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo establish the Nation’s Oldest Port National Heritage Area in the State of Florida, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Nation’s Oldest Port National Heritage Area Act. 2.Congressional findingsCongress finds the following:
 (1)The Nation’s Oldest Port region of northeast Florida holds a mosaic of cultures and maritime heritage that includes Native Americans, whose heritage reaches back some 9,000 years, and the descendants of European and American explorers and settlers, who shaped the region, its land, customs, and traditions from 1513 to the present day and have made indelible contributions to American and World history.
 (2)The Nation’s Oldest Port region expresses a combination of cultures, maritime heritage, Atlantic and World history, cultural diversity, traditions, arts, architecture, transportation corridors, and coastal and ocean resources that makes this geographic area a unique and distinctive coastal landscape in the United States.
 (3)The area contains the Nation’s Oldest Port, and a series of interconnected waterways that include the St. Mary’s River, the St. Johns River, Tolomato and Matanzas Rivers, Pellicer Creek watershed, and the numerous diverse and spectacular historic, cultural, natural, scenic and recreational resources, including the designated national treasures of Timucuan Ecological and Historical Preserve, Guana Tolomato Matanzas National Estuarine Research Reserve, the Castillo de San Marcos National Monument, and Fort Matanzas National Monument.
 (4)There is broad support expressed as resolutions, letters, and in public meetings from local governments, State parks, and many local planning and community groups, chambers of commerce, business associations, museums, historical societies and associations, nature conservation groups, agricultural interests, private property owners, and other interested individuals to establish a National Heritage Area to coordinate and to assist in the preservation, interpretation, promotion, and enjoyment of these resources.
 (5)Establishment of a National Heritage Area in northeast Florida would assist local communities, residents, and property owners in preserving these unique and nationally distinctive cultural, historical, and natural resources.
 3.DefinitionsAs used in this Act: (1)Heritage AreaThe term heritage area means the Nation’s Oldest Port National Heritage Area.
 (2)SecretaryThe term Secretary means the Secretary of the Interior. (3)Coordinating entityThe term coordinating entity means the Nation’s Oldest Port Heritage Area Alliance, Inc.
			4.Nation’s oldest port national heritage area
 (a)EstablishmentThere is hereby established the Nation’s Oldest Port National Heritage Area in the State of Florida.
 (b)BoundariesThe heritage area shall include natural watersheds in Nassau, Duval, St. Johns, and Flagler counties, Florida, as depicted on the map, entitled Nation’s Oldest Port National Heritage Area, numbered __ and dated __.
			(c)Coordinating entity
 (1)In generalThe Nation’s Oldest Port Heritage Area Alliance, Inc., a nonprofit organization which is exempt from taxation under section 501(c)(3) of the Internal Revenue Code of 1986, chartered in the State of Florida, shall serve as the coordinating entity for the heritage area.
 (2)Board of DirectorsThe board of directors of the coordinating entity shall be— (A)selected in accordance with the bylaws of the coordinating entity, which have been approved by the heritage area working group; and
 (B)responsible for planning, fundraising, staff oversight, and final selection of projects and programs supported by the heritage area.
 (3)CommitteesThe board of directors may establish committees to— (A)advise and assist the board of directors of the coordinating entity;
 (B)represent a broad range of local interests, such as municipalities, culture, arts, architecture, agriculture, archaeology, historic preservation, maritime heritage, nature conservation, education, parks, outdoor recreation, tourism, economic development, lodging, restaurants, transportation, private landowners, and water quality;
 (C)review and suggest projects and programs for funding and other assistance from the heritage area; and
 (D)identify potential partnerships between the heritage area and government agencies, nonprofits, the private sector, and other local stakeholders to help achieve long-term goals.
 (d)Authorities of local coordinating entityThe local coordinating entity may, for purposes of preparing and implementing the management plan— (1)prepare reports, studies, interpretive exhibits and programs, historic preservation projects, and other activities recommended in the management plan for the Heritage Area;
 (2)make grants to the State, political subdivisions of the State, nonprofit organizations, and other persons;
 (3)enter into cooperative agreements with the State, political subdivisions of the State, nonprofit organizations, and other organizations;
 (4)hire and compensate staff; (5)obtain funds or services from any source, including funds and services provided under any Federal program or law, in which case the Federal share of the cost of any activity assisted using Federal funds provided for National Heritage Areas shall not be more than 50 percent; and
 (6)contract for goods and services. 5.Authority and duties of the coordinating entity (a)Management plan (1)Requirement for planNot later than 3 years after the date on which funds are first made available to carry out this Act, the coordinating entity shall develop and forward to the Secretary a management plan for the heritage area. The management plan shall, at a minimum—
 (A)provide recommendations for the conservation, funding, management, and development of the resources of the heritage area;
 (B)identify sources of funding for the heritage area; (C)include an inventory of the cultural, historical, archaeological, natural, and recreational resources of the heritage area;
 (D)provide recommendations for educational and interpretive programs to inform the public about the resources of the heritage area; and
 (E)include an analysis of ways in which local, State, Federal, and tribal programs may best be coordinated to promote the purposes of this Act.
 (2)Fiscal agentThe St. Augustine Lighthouse and Museum has been designated as the fiscal agent for the heritage area. As such, the St. Augustine Lighthouse and Museum shall receive 10 percent of funding received by the heritage area for the initial 5 years of the existence of the heritage area to partially offset costs incurred by the St Augustine Lighthouse and Museum during the formation of the heritage area.
 (3)Cooperative development and implementationThe coordinating entity shall develop and implement the management plan in cooperation with affected communities and local governments and shall provide for public involvement in the development and implementation of the management plan.
 (4)Effect of noncomplianceIf the coordinating entity fails to submit a management plan to the Secretary as required by paragraph (1), the heritage area shall no longer be eligible to receive Federal funding under this Act until such time as a plan is submitted to the Secretary.
 (5)Timeline for approval of planThe Secretary shall approve or disapprove the management plan not later than 180 days after the date of its submission. If the Secretary disapproves the management plan, the Secretary shall advise the coordinating entity in writing of the reasons therefore and shall make recommendations for revisions to the plan.
 (6)Revisions to planThe coordinating entity shall periodically review the management plan and submit to the Secretary any recommendations for proposed revisions to the management plan. Any major revisions to the management plan must be approved by the Secretary.
 (7)Approval of revisionsThe Secretary shall review and approve or disapprove substantial amendments to the management plan in accordance with paragraph (5).
 (b)Authority To provide assistanceThe coordinating entity may make grants and provide technical assistance to local governments, and other public and private entities to carry out the management plan.
 (c)DutiesThe coordinating entity shall— (1)give priority in implementing actions set forth in the management plan;
 (2)coordinate with Tribal and local governments to better enable them to adopt policies consistent with the goals of the management plan;
 (3)encourage, by appropriate means, economic viability in the heritage area consistent with the goals of the management plan; and
 (4)assist Tribal and local governments, nonprofit organizations, and private landowners in— (A)establishing and maintaining interpretive exhibits in the heritage area;
 (B)developing outdoor recreational resources in the heritage area; (C)increasing public awareness of, and appreciation for, the natural, cultural, historical, archaeological, scenic, and outdoor recreational resources and sites in the heritage area;
 (D)the preservation and rehabilitation of historic structures, archaeological sites, and natural resources related to the heritage area;
 (E)promoting cultural, traditional, and nature-themed events and attractions in the heritage area; and (F)carrying out other actions that the coordinating entity determines appropriate to fulfill the purposes of this Act, consistent with the management plan.
 (d)Prohibition on acquiring real propertyThe coordinating entity may not use Federal funds received under this Act to acquire real property or an interest in real property.
 (e)Public meetingsThe coordinating entity shall hold public meetings at least annually regarding the implementation of the management plan.
			(f)Annual reports and audits
 (1)Annual reportsFor any year in which the management entity receives Federal funds under this Act, the coordinating entity shall submit an annual report to the Secretary setting forth accomplishments, expenses and income, and each entity to which any grant was made by the management entity.
 (2)AuditThe management entity shall make available to the Secretary for audit all records relating to the expenditure of Federal funds and any matching funds. The management entity shall also require, for all agreements authorizing expenditure of Federal funds by other organizations, that the receiving organization make available to the Secretary for audit all records concerning the expenditure of those funds.
				6.Duties of the secretary
 (a)Technical and financial assistanceThe Secretary may, upon request of the coordinating entity, provide technical and financial assistance to develop and implement the management plan.
 (b)PriorityIn providing assistance under subsection (a), the Secretary shall give priority to actions that facilitate—
 (1)the conservation and promotion of the significant natural, cultural, historical, archaeological, scenic, and outdoor recreational resources of the heritage area; and
 (2)the provision of educational, interpretive, and recreational opportunities consistent with the resources and associated values of the heritage area.
				7.Private property protection
 (a)Access to private propertyNothing in this Act shall be construed to— (1)require any private property owner to permit public access, including Federal, State, or local government access, to such private property; or
 (2)modify any provision of Federal, State, or local law with regard to public access to or use of private lands.
 (b)LiabilityDesignation of the heritage area shall not be considered to create any liability, or to have any effect on any liability under any other law, of any private property owner with respect to any persons injured on such private property.
 (c)Recognition of authority To control land useNothing in this Act shall be construed to modify, enlarge, or diminish any authority of Federal, State, Tribal, or local governments to regulate land use.
 (d)Trust responsibilitiesNothing in this Act shall diminish the Federal Government’s trust responsibilities or government-to-government obligations to a federally recognized Indian Tribe.
 (e)Tribal landsNothing in this Act shall restrict or limit a federally recognized Indian Tribe from protecting cultural or religious sites on tribal lands.
 (f)Participation of private property owners in heritage areaNothing in this Act shall be construed to require the owner of any private property located within the boundaries of the heritage area to participate in or be associated with the heritage area.
 (g)Effect of establishmentThe boundaries designated for the heritage area represent the area within which Federal funds appropriated for the purpose of this Act shall be expended. The establishment of the heritage area and its boundaries shall not be construed to provide any non-existing regulatory authority on land use or water use within the heritage area or its viewshed by the Secretary or the coordinating entity.
 (h)Notification and consent of property owners requiredNo privately owned property shall be preserved, conserved, or promoted by the management plan for the heritage area until the owner of that private property has been notified in writing by the coordinating entity and has given written consent for such preservation, conservation, or promotion to the coordinating entity.
 (i)Landowner withdrawalAny owner of private property located within the boundary of the heritage area shall have their property immediately removed from inclusion in the heritage area by submitting a written request to the coordinating entity.
 8.SunsetThe authority of the Secretary to provide assistance under this Act terminates on the date that is 15 years after the date of the enactment of this Act.
		